DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
As directed by the amendment received on August 29, 2022, claims 22 and 27 have been amended, and claims 1, 3-10, 12-13, and 21 have been canceled.  Claims 2, 11, and 14-20 were previously canceled.  Accordingly, claims 22-27 are currently pending in this application.
Response to Amendment
The amendments filed with the written response received on August 29, 2022, have been considered and an action on the merits follows.  Any objections and rejections previously put forth in the Office Action dated March 29, 2022, are hereby withdrawn unless specifically noted below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CN106307809B to Dong (hereinafter, “Dong”), in view of US 2016/0219967 to Smith et al. (hereinafter, “Smith”), and further in view of US 2017/0280682 to Ruetenik (hereinafter, “Ruetenik”).
Regarding claim 22, Dong teaches an article of footwear (Fig. 1; [0032]) comprising: a sole; an upper coupled to the sole (See Fig. 1; shoe of Dong includes an upper and sole); and an inflation system coupled to the article of footwear (equipment compartment (3) includes inflation and exhaust system; [0033]-[0034]), the inflation system comprising: an inflatable bladder coupled to the upper (airbag body (2) coupled to upper); a pump in fluid communication with the bladder, the pump configured to adjust the air pressure of the inflatable bladder (air pump (7) is capable of adjusting air pressure in the airbag body; [0040]); a control circuitry operatively linked to the pump (a processor is operatively linked to air pump to control air pump; [0040]), the control circuitry configured to transmit a first actuation signal to the pump such that pump adjusts the air pressure of the inflatable bladder (the processor is capable of transmitting signal to turn on the air pump to adjust the pressure of the air bag; [0014], [0041]).
That said, Dong does not teach a display operatively linked to the control circuitry and disposed on the bladder.
However, Smith, in a related footwear art, is directed to an article of footwear having a lighting panel that illuminates an upper surface of the article of footwear based on compression information received from sensors (See Smith, Figs. 11-12; [0065], [0073], [0079]-[0081], and [0086]).  In particular, Smith teaches a display operatively linked to the control circuitry and disposed on the bladder (See Smith, Figs. 11-12; lighting panel (834) disposed on the shoe upper and controlled by control unit; [0060], [0074]; the lighting panel of Smith when positioned on the upper of the article of footwear of Dong would be disposed on the bladder of Dong).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the article of footwear of Dong to include the lighted upper disclosed by Smith.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the article of footwear of Dong to include the lighted upper disclosed by Smith in order to improve the aesthetic appeal of the article of footwear to the user through the ability to create large visual effects on the article of footwear (See Smith, [0055]).
That said, although the modified footwear of Dong (i.e., Dong in view of Smith as described above), teaches a bladder and an illuminated display being controlled by control circuitry, the modified footwear of Don’t does not explicitly teach the control circuitry programmed to illuminate the display when the pump is actuated by the control circuity to indicate an air pressure adjustment by the pump.
However, Ruetenik, in a related inflatable bladder art, is directed to a boot assembly having inflatable bladders for applying pressure to a user (See Ruetenik; abstract).  More specifically, Ruetenik teaches the control circuitry programmed to illuminate the display when the pump is actuated by the control circuity to indicate an air pressure adjustment by the pump (See Ruetenik, Fig. 2; controller (238) controls control valves for inflation and deflation of one or more bladders in the boot; the controller further controls indicator lights for indicating a position of said control valves which corresponds to a current inflation or deflation; [0073]).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the control circuitry programming of the modified footwear of Dong to further be able to automatically illuminate the lighting panel display on the shoe upper when the pump is activated for inflation and deflation as disclosed by Ruetenik.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the control circuitry programming of the modified footwear of Dong to further be able to automatically illuminate the lighting panel display on the shoe upper when the pump is activated for inflation and deflation as disclosed by Ruetenik in order to indicate inflation/deflation activity or inactivity of the device to a user (See Ruetenik, [0073]-[0074]).
Regarding claim 26, the modified footwear of Dong (i.e., Dong in view of Smith and Ruetenik, as discussed with respect to claim 22 above) further teaches wherein the inflation system comprises a housing disposed in the sole, and the pump and the control circuitry are disposed in the housing (See Dong, Fig. 1; equipment compartment (3) positioned in sole includes inflation and exhaust system and PCB circuit board with processor; [0033]-[0034]).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Smith and Ruetenik, as applied to claim 22 above, and further in view of USPN 5,794,366 to Chien (hereinafter, “Chien”).
Regarding claim 23, the modified footwear of Dong (i.e., Dong in view of Smith and Ruetenik, as discussed with respect to claim 22 above) does not teach wherein the display comprises a conductive film disposed on the bladder.
However, Chien, in a related illuminated footwear art, is directed to an electro-luminescent panel that is used to illuminate an upper of a shoe (See Chien, Abstract).  More specifically, Chien teaches wherein the display comprises a conductive film disposed on the bladder (electro-luminescent panel includes a conductive film layer; See Chien, Col. 5, lines 11-27).
It would have been obvious for one of ordinary skill in the art at the time of filing of the invention to substitute the electro-luminescent panel disclosed by Chien for the lighting panel of Smith in the modified footwear of Dong, as the modification amounts to no more than the simple substitution of one known lighting device for another with nothing more than the reasonable expectation of one lighting device performing just as well as the other to yield predictable results, i.e., illumination of the bladder and shoe upper.
Regarding claim 24, the modified footwear of Dong (i.e., Dong in view of Smith, Ruetenik, and Chien, as discussed with respect to claims 22-23 above) further teaches wherein the conductive film is disposed along a contour of the bladder (the conductive film in the electro-luminescent panel of Chien as applied to the modified footwear of Dong would be positioned along at least a portion of a contour of the bladder; Smith discloses that substantially all of the exposed surface of the upper, and therefore the bladder, may be illuminated; See Smith, [0086]).
Regarding claim 25, the modified footwear of Dong (i.e., Dong in view of Smith, Ruetenik, and Chien, as discussed with respect to claims 22-23 above) further teaches wherein the conductive film comprises a layer of phosphorous ink (the electro-luminescent panel of Chien includes phosphor inks; See Chien, Col. 5, lines 11-27).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Smith and Ruetenik, as applied to claims 22 and 26 above, and further in view of US 2019/0200700 to Hale (hereinafter, “Hale”).
Regarding claim 27, the modified footwear of Dong (i.e., Dong in view of Smith and Ruetenik, as discussed with respect to claims 22 and 26 above) further teaches wherein the sole includes a midsole and an outsole disposed below the midsole (See Dong, Fig. 1; layered sole includes lower outsole and a midsole layer between outsole and upper), and the midsole includes a cavity receiving the housing of the inflation system (See Dong, Fig. 1; equipment compartment (3), which includes inflation system, is housed in a spaced formed in the midsole, i.e., a cavity).
That said, the modified footwear of Dong does not teach the outsole includes a window aligned with the cavity of the midsole to expose a portion of the housing.
However, Hale, in a related footwear art, is directed to an article of footwear having a fluid filled bladder and a passage extending through an outsole and midsole to expose or make visible one or more other components of the article of footwear (See Hale, Fig. 4; Abstract; [0040]).  More specifically, Hale teaches the outsole includes a window aligned with the cavity of the midsole to expose a portion of the housing (See Hale, Fig. 4; the outsole (28) includes a passage (40) that extends to form a window through the outsole; passage (40) extends through and is aligned with passage (38) of midsole (26) in order to expose one or more other components of the article; [0040]).
Absent a showing of criticality with respect to there being a window aligned with the cavity to expose a portion of the housing (Applicant’s specification merely states that this feature is present but does not describe any particular benefit; See Applicant’s specification, [0074]), it would have been obvious for one of ordinary skill in the art at the time of filing of the invention to modify the outsole and midsole of the modified footwear of Dong to further include the outsole window and passage disclosed by Hale.  One of ordinary skill in the art at the time of filing of the invention would have been motivated to modify the outsole and midsole of the modified footwear of Dong to further include the outsole window and passage disclosed by Hale through which to expose the equipment compartment for a variety of reasons such as, but not limited to, for aesthetic purposes, to allow for easier observation of and access to the electrical components of the equipment compartment, to reduce the weight of the sole structure overall, and to reduce an amount of materials required to manufacture the sole structure.
Response to Arguments
In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied.  Applicant’s arguments, filed August 29, 2022, with respect to the rejection of the claims under 35 USC 102 and 103 have been fully considered but are moot in view of the new grounds of rejection, as Applicant’s arguments appear to be drawn only to the newly amended limitations and previously presented rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  CN111109753A to Cai et al. is directed to a footwear having an inflatable bladder and illuminating elements controlled by a controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732